

Exhibit 10.1


SIXTH AMENDMENT TO
ERIE INSURANCE GROUP
RETIREMENT PLAN FOR EMPLOYEES


(As Amended and Restated effective December 31, 2014)


WHEREAS, Erie Indemnity Company (the “Company”) maintains the Erie Insurance
Group Retirement Plan for Employees (the “Plan”) under an amendment and
restatement effective December 31, 2014;


WHEREAS, the Plan provides that the Company may amend the Plan; and


WHEREAS, the Company wishes to amend the Plan to provide certain participants
with deferred retirement and vested pension benefits an ability to receive Plan
benefits in the form of a lump sum during a prescribed period in 2019.
  
NOW, THEREFORE, effective as of September 1, 2019, the Company hereby amends the
Plan as follows:


1.
A new paragraph shall be added to Section 7.4 of the Plan and such new paragraph
shall read as follows:



Except as provided under Section 7.9, if a former Participant is reemployed by
an Employer as a Covered Employee after having received payment of his
retirement benefit or deferred vested pension under the Plan in the form of a
lump sum:


(a)
Such former Participant shall re-enter the Plan effective as of his date of
reemployment as a Covered Employee, and his Service and Credited Service (for
purposes of determining eligibility for early and disability retirement benefits
only) earned during his prior period of Plan participation shall be reinstated
on such date;



(b)
The Credited Service earned during such former Participant’s prior period of
Plan participation, and which had been reflected in the lump sum paid to the
former Participant, shall not be recognized for purposes of computing the amount
of any benefit under the Plan;



(c)
The Compensation earned during such former Participant’s prior period of Plan
participation, and which had been reflected in the lump sum paid to the former
Participant, shall not be recognized for purposes of computing the amount of any
benefit under the Plan; and



(d)
Such former Participant may not repay to the Plan all or any portion of the lump
sum previously paid from the Plan to the former Participant.



2.
Section 7.8(a) of the Plan is amended and restated in its entirety to read as
follows:








--------------------------------------------------------------------------------




(a)
Notwithstanding any provision of the Plan to the contrary, if the actuarial
equivalent present value of any retirement benefit, deferred vested pension or
survivor benefit does not exceed $5,000 such benefit shall be paid as soon as
practicable in a lump sum equal to such present value. Except as otherwise
provided in Section 7.13, no lump sum payments shall be made if the actuarial
equivalent present value of the benefit is in excess of this threshold.



3.
Article VII of the Plan is amended by adding a new section to the end thereof to
read as follows:



7.13
2019 Lump Sum Payment Option Window. During the limited period defined herein, a
Qualifying Participant (as defined below) may elect to receive his retirement
benefit or deferred vested pension under the conditions set forth in this
Section 7.13.



(a)
Definitions. For purposes of this Section 7.13, the terms set forth below shall
have the meanings set forth below.



(i)
The term “Lump Sum Payment Option Window” shall mean the special election period
during which a Qualifying Participant may elect to receive payment or commence
to receive payment of his retirement benefit or deferred vested pension, even if
such Qualifying Participant has not satisfied the eligibility conditions that
would otherwise be required to commence payment of his retirement benefit or
deferred vested pension (determined without regard to this Section 7.13). The
Lump Sum Payment Option Window shall begin on September 17, 2019 and shall end
on October 22, 2019.



(ii)
The term “Qualifying Participant” shall mean a Participant who satisfies each of
the following:



(A)
has terminated employment with the Company and all Affiliates, for any reason
other than death, on or before the Window Determination Date, and who has not
re-entered employment as an employee of the Company or an Affiliate;



(B)
has not experienced an Annuity Starting Date or an actual or otherwise required
beginning date under Section 7.10(b) of the Plan prior to the Window Election
Commencement Date;



(C)
whose lump sum payment determined under the provisions of Section 7.8 is greater
than $5,000;



(D)
whose retirement benefit or deferred vested pension can reasonably be determined
based on data available to the Administrator; and





2

--------------------------------------------------------------------------------




(E)
can be located by the Administrator after a diligent search.



(F)
Notwithstanding the foregoing, the term “Qualifying Participant” shall exclude:



(1)
any Participant who is not eligible for a retirement benefit or deferred vested
pension benefit under the Plan;



(2)
any Participant for whom the Administrator has been provided with documentation
evidencing that such Participant’s retirement benefit or deferred vested pension
is subject to a qualified domestic relations order as defined in Section 414(p)
of the Code or to a pending domestic relations order, temporary restraining
order, or other lien (including the order of a court or other state authority
assigning any portion of the Participant’s benefit to an alternate payee for
which the Plan has not received a domestic relations order) at any time before
the Window Election Commencement Date;



(3)
any alternate payee under a qualified domestic relations order;



(4)
any surviving Spouse or other designated Beneficiary who is eligible for a
survivor benefit or a death benefit pursuant to any section of the Plan; and



(5)
any Participant whose participation in the Lump Sum Payment Option Window would
administratively be impracticable, as the Administrator may advise the Company.



(iii)
The term “Special Benefit Election” shall mean the written election made by a
Qualifying Participant, in accordance with such rules and procedures as the
Administrator may apply to the Lump Sum Payment Option Window, to receive or
commence to receive his retirement benefit or deferred vested pension pursuant
to the Lump Sum Payment Option Window. For a Special Benefit Election to be
valid, the Special Benefit Election for any married Participant must satisfy the
requirements for spousal consent, if otherwise applicable under Section 7.6, the
completed Special Benefit Election form must be signed and dated on or before
October 22, 2019 and such election form must be received by the Administrator or
its delegate within an



3

--------------------------------------------------------------------------------




administratively feasible time period, as determined by the Administrator.


(iv)
The term “Window Determination Date” shall mean December 31, 2018.



(b)
Window Election Commencement Date. Notwithstanding any provision of the Plan to
the contrary, any Qualifying Participant who makes a valid Special Benefit
Election (as determined by the Administrator) shall receive distribution of his
retirement benefit or deferred vested pension in the form of a lump sum or
annuity (calculated as set forth below) effective as of December 1, 2019 (the
“Window Election Commencement Date”), although the actual payment may be delayed
to later in December, 2019 for administrative purposes.



(c)
Lump Sum Payment Determination. For any Qualifying Participant who makes a valid
Special Benefit Election and elects to receive payment of his retirement benefit
or deferred vested pension in the form of a lump sum, the lump sum payment shall
be determined as follows:



(i)
Participants Otherwise Eligible for Immediate Commencement. With respect to a
Qualifying Participant who is eligible for immediate commencement of payment as
of the Window Election Commencement Date under the provisions of the Plan other
than this Section 7.13, the lump sum payment shall be the greater of the
actuarial equivalent present values of the following amounts, each determined by
using the applicable interest rate promulgated by the Secretary of the Treasury
under Section 417(e)(3)(C) of the Code for November 2018 and the mortality
assumptions prescribed by the Secretary of the Treasury pursuant to Section
417(e)(3)(B) of the Code:



(A)
the Qualifying Participant’s retirement benefit or deferred vested pension under
the Plan, payable in the form of a single life annuity as of his Normal
Retirement Date; and



(B)
the Qualifying Participant’s retirement benefit or deferred vested pension under
the Plan, payable in the form of a single life annuity as of the Window Election
Commencement Date.



Notwithstanding the foregoing provisions, the lump sum payment with respect to a
Qualifying Participant who has attained Normal Retirement Date shall be the
actuarial equivalent present value determined under subparagraph (c)(i)(A)
above, increased by an amount equal to the product of the Qualifying
Participant’s monthly normal retirement benefit and the number of months, if
any, between


4

--------------------------------------------------------------------------------




the Qualifying Participant’s Normal Retirement Date and the Window Election
Commencement Date.


(ii)
Participants Not Otherwise Eligible for Immediate Commencement. With respect to
a Qualifying Participant who is not eligible for immediate commencement of
payment as of the Window Election Commencement Date under the provisions of the
Plan other than this Section 7.13, the lump sum payment shall be the actuarial
equivalent present value of the Qualifying Participant’s retirement benefit or
deferred vested pension under the Plan, payable in the form of a single life
annuity as of his Normal Retirement Date, determined by using the applicable
interest rate promulgated by the Secretary of the Treasury under Section
417(e)(3)(C) of the Code for November 2018 and the mortality assumptions
prescribed by the Secretary of the Treasury pursuant to Section 417(e)(3)(B) of
the Code.



Any lump sum payment pursuant to this Section 7.13 shall fully settle the Plan’s
liability with respect to a Qualifying Participant and no further benefit of any
type shall be payable to, or on behalf of, such Qualifying Participant
hereunder, except to the extent the Qualifying Participant is a surviving Spouse
or Beneficiary with respect to a benefit earned by another Participant under the
terms of the Plan (or as provided in Section 7.4 in the event that the
Qualifying Participant is rehired after receiving payment and resumes
participation in the Plan).


(d)
Immediate Annuity Payment. For any Qualifying Participant who makes a valid
Special Benefit Election and elects to receive payment of his retirement benefit
or deferred vested pension in a form other than a lump sum payment, the
Qualifying Participant shall be entitled to elect payment in an immediately
commencing annuity in the following optional forms and determined in accordance
with the following provisions:



(i)    Participants Otherwise Eligible for Immediate Commencement. With respect
to a Qualifying Participant who is eligible for immediate commencement of
payment as of the Window Election Commencement Date under the provisions of the
Plan other than this Section 7.13, such Qualifying Participant’s retirement
benefit or deferred vested pension shall be payable in one of the following
optional annuity forms as the Qualifying Participant may elect, and the
following early reduction factors and actuarial factors shall apply in the
determination of such payment:


(A)
Forms. The optional forms from which the Qualifying Participant may elect
payment of his immediately commencing annuity shall be all of the annuity
payment forms that would otherwise have been available to such Qualifying



5

--------------------------------------------------------------------------------




Participant under the Plan had he made a valid election to commence payment of
his retirement benefit or deferred vested pension as of the Window Election
Commencement Date (determined without regard to this Section 7.13).


(B)
Early Reduction and Actuarial Factors. To the extent otherwise applicable under
the Plan, actuarial factors for determining the reduction of the Qualifying
Participant’s pension due to early commencement, and for determining actuarial
equivalent benefits between available forms of annuity, shall be the factors
that would have applied if the Qualifying Participant had made a valid election
to commence payment of his retirement benefit or deferred vested pension under
the Plan, with a benefit commencement date of the Window Election Commencement
Date, and had elected the same form of immediately commencing annuity elected by
the Qualifying Participant in his Special Benefit Election (all determined
without regard to this Section 7.13).



(ii)
Participants Not Otherwise Eligible for Immediate Commencement. With respect to
a Qualifying Participant who is not eligible for immediate commencement of
payment as of the Window Election Commencement Date under the provisions of the
Plan other than this Section 7.13, such Qualifying Participant’s retirement
benefit or deferred vested pension shall be payable in one of the following
optional annuity forms as the Qualifying Participant may elect, and the
following early reduction factors and actuarial factors shall apply in the
determination of such payment:



(A)
Forms. The optional forms from which the Qualifying Participant may elect
payment of his immediately commencing annuity shall be the Automatic Surviving
Spouse’s Pension described in Section 7.5 of the Plan, the 75% Joint and
Survivor Option described in Section 7.7 with his Spouse as Beneficiary
(provided, for both such options, the Qualifying Participant is married to a
Spouse as of the Window Election Commencement Date) and the single life annuity
described in Section 7.3 of the Plan.



(B)
Early Reduction and Actuarial Factors. Actuarial factors for determining the
reduction to be applied to the Qualifying Participant’s retirement benefit or
deferred vested pension at Normal Retirement Date to reflect early commencement,
and for determining actuarial equivalent benefits between available forms of
annuity, shall be based on the applicable interest rate promulgated by the
Secretary of the Treasury



6

--------------------------------------------------------------------------------




under Section 417(e)(3)(C) of the Code for November 2018 and the mortality
assumptions prescribed by the Secretary of the Treasury pursuant to Section
417(e)(3)(B) of the Code.


(e)
Form and Validity of Elections. All Special Benefit Elections must be made in
writing on a form and in a manner provided by the Administrator, and mailed to
the Administrator or its designee, as set forth on such form, on or before
October 22, 2019. The Administrator shall have the authority to determine the
validity and sufficiency of any Special Benefit Election made during the Lump
Sum Payment Option Window. Notwithstanding the foregoing, any Special Benefit
Election made by a Qualifying Participant on or before October 22, 2019, as set
forth herein, may be revoked by the Qualifying Participant on or before November
30, 2019, in the form and manner provided by the Administrator.



(f)
Death After Valid Election and Before Commencement. Subject to the provisions of
Article VIII, in the event a Qualifying Participant who has made a valid Special
Benefit Election dies before the Window Election Commencement Date, the
Qualifying Participant’s surviving Spouse, or in the absence of a surviving
Spouse the Qualifying Participant’s estate, shall be paid the lump sum for which
such Qualifying Participant was otherwise eligible under this Section 7.13. Such
payment shall be made as soon as administratively practicable following the
Window Election Commencement Date.



(g)
Administration. The Administrator shall have the authority to make and enforce
all such rules and procedures as it deems necessary or proper for the
administration of the Lump Sum Payment Option Window.



* * * * * * *
IN WITNESS WHEREOF, the Company has caused this Amendment to be executed this
3rd day of September, 2019.
    
 
 
ERIE INDEMNITY COMPANY
 
 
 
ATTEST:
 
 
 
 
 
/s/ Amy Chapman           
 
By: /s/ Gregory J.
Gutting                                                                               
 
 
 
 
 
Title: EVP & Chief Financial Officer           
 
 
 
 
 
 
 
 
 
 
 
 



7